Gregory, J.,
dissenting.
I cannot concur in the opinion of the majority because even if the indictment is faulty the accused entered his plea of not guilty, sat by and without calling for a bill of particulars or interposing a demurrer, acquiesced in the trial without any protest whatsoever. He does not now and never has claimed that the indictment is void. If he had seasonably made such claim, no doubt the trial court would have considered the point and most likely would have permitted the indictment to be amended or it might have impanelled a grand jury and a new indictment might have been found. If the accused ever had a right to attack the validity of the indictment he should have exercised that right in the court below.
The accused has been represented by able and vigilant counsel and he has never raised any question of the validity of the indictment and I do not think that this court of its own ■motion should now interpose an objection thereto for the accused and dismiss it.
The record in this case clearly shows that the accused has had one fair trial of the case on the merits. The indictment certainly informed him of the charge, the gist of which was *548conspiracy. He Fas not been prejudiced and no substantial right has been denied him.
The cases relied upon in the majority opinion to sustain the right of this court to interpose an objection to the vahdity of the indictment were decided prior to the operation of our Fberalizing statutes. This case should be viewed in the light of those statutes and of our modern cases, such as Sullivan v. Commonwealth, 157 Va. 867, 161 S. E. 297, and Farewell v. Commonwealth, ante, page 475, 189 S. E. 321, this day decided. Our own rules should be appHed which forbid objections to the procedure in trial courts unless they are timely made there.